[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 11-10146               ELEVENTH CIRCUIT
                                        Non-Argument Calendar             OCTOBER 3, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A093-397-399




CHANG QI LI,

llllllllllllllllllllllllllllllllllllllll                                        Petitioner,

                                                    versus



U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                      Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 3, 2011)

Before TJOFLAT, CARNES and BLACK, Circuit Judges.
PER CURIAM:

       Chang Qi Li seeks review of the Board of Immigration Appeals’ (BIA) final

order affirming the Immigration Judge’s (IJ) denial of his application for asylum

and withholding of removal under the Immigration and Nationality Act (INA), and

relief under the United Nations Convention Against Torture (CAT). On appeal, Li

argues that the IJ and BIA erred in making an adverse credibility finding, and that

he established eligibility for relief.1 After review, we dismiss Li’s petition in part

and deny it in part.2

       An adverse credibility finding may be based on inconsistencies and “any

inaccuracies or falsehoods in [an applicant’s] statements, without regard to

whether an inconsistency, inaccuracy, or falsehood goes to the heart of the

applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). If the IJ and the BIA explicitly

determine an alien is not credible, they must give “specific, cogent reasons” for the

adverse credibility determination. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231

       1
          Li also argues the BIA erred in determining he did not file his asylum application
within one year after the date of his arrival in the United States. We lack jurisdiction to review
this decision, and dismiss Li’s petition with regard to this claim. See Chacon-Botero v. U.S.
Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005).
       2
          We review findings of fact under the substantial evidence test and must affirm the
decision if it is “supported by reasonable, substantial, and probative evidence on the record
considered as a whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We
also review credibility determinations under the substantial evidence test and do not substitute
our judgment for that of the IJ or BIA. Id. We may not overturn findings of fact, including a
credibility determination, unless the record compels it. Id. at 1287.

                                                 2
(11th Cir. 2006). “The burden then shifts to the alien to show that the IJ’s

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.” Id.

      Here, the IJ and BIA provided specific, cogent reasons to support the

adverse credibility finding, which Li failed to rebut. For instance, Li failed to

detail his travel to Belize and his repatriation to China in his asylum application

statement. See Forgue, 401 F.3d at 1287 (noting the omission of significant

events prior to a hearing may support an adverse credibility determination). Li also

failed to adequately explain why the same photograph was used in multiple

documents issued years apart by different agencies. Moreover, the documentary

evidence provided by Li and the testimony provided by Li’s wife do not provide

corroboration to his testimony compelling reversal of the IJ’s and BIA’s decision.

See Mohammed v. U.S. Att’y Gen., 547 F.3d 1340, 1347 (11th Cir. 2008) (stating

an IJ is under no obligation to credit an applicant’s documentary evidence or

assign it decisive weight). Because Li failed to show the record compels reversal,

we deny his petition for review with regard to his claims for withholding of

removal and CAT relief.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          3